Deen, Presiding Judge.
1. Except where an estoppel is pleaded and proved, the lien of a judgment only attaches to that interest in property which the judgment debtor actually owns. Hartsfield Loan &c. Co. v. Garner, 184 Ga. 283 (1) (191 SE 119) (1937).
2. Once title is proved to be in a litigant, the presumption is that it so continues until the contrary is *720proved. Coleman &c. Co. v. Rice, 105 Ga. 163 (31 SE 424) (1898).
Submitted April 3, 1978
Decided April 20, 1978.
H. Norwood Pearce, William H. Arey, for appellant.
Charles M. Evert, for appellee.
3. Hearsay testimony, although unobjected to, has no probative value to support a verdict. Higgins v. Trentham, 186 Ga. 264 (1b) (197 SE 862) (1938). Nor can present title be established by hearsay in any event. City of Marietta v. Glover, 226 Ga. 265 (1) (167 SE2d 649) (1969); Johnson v. Ervin, 236 Ga. 605 (3) (225 SE2d 21) (1976).
4. Applying the foregoing law to the facts of this case, where a plaintiff in fi. fa. directed a levy on certain personal property which he represented to be the property of the defendant in fi. fa. (there being no testimony on this point except that of the officers executing the levy), and where the claimant established, both by her own testimony, that of another witness, and by paid bills unobjected to, that she was the mother of the defendant in fi. fa. who lived in her house, and that she had purchased the furniture in question or that, as to one item, it had been purchased by the other witness, who gave it to her, and that all of the furniture levied upon was hers, the trial court properly directed a verdict in her favor on the question of ownership, leaving for jury determination only the value of the property levied and sold as the property of her son.

Judgment affirmed.


Smith and Banke, JJ., concur.